Citation Nr: 0327403	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-08 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran  


ATTORNEY FOR THE BOARD

Jay Som, Law Clerk

REMAND 

The veteran served on active duty from August 1967 to August 
1969. 

This matter is before the Board of Veteran's Appeals on 
appeal of a December 2001 rating decision by the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran is seeking an increase in compensation for PTSD.  
In April 2003, he testified that he is on medication, that he 
is followed in the mental health clinic and that PTSD affects 
his work and his personal relationships. 

As not all the records pertinent to the claim have been 
obtained, the Board determines that additional evidentiary 
and procedural development is required.  Accordingly, the 
case is REMANDED for the following action: 

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  

a.  As part of the notice, inform the 
veteran that VA will obtain records 
in the custody of a Federal agency, 
including VA records, that he 
identifies; and that he is 
responsible for identifying and 
submitting records not in the custody 
of a Federal agency, such as State or 
local governments, private medical-
care providers, current or former 
employers and other non-Federal 
governmental sources, unless he signs 
a release, which would authorize VA 
to obtain them.  

b.  The veteran should also be 
notified that to substantiate his 
claim he should submit information or 
evidence, tending to show an increase 
in PTSD symptomatology.  Any such 
records he so identifies should be 
obtained. 

2.  Obtain the clinical records since 
November 2001 from the New Orleans VA 
Medical Center. 

3.  Schedule the veteran for a psychiatric 
examination to determine the current 
severity of PTSD.  The examiner is asked 
to comment on whether the veteran has 
deficiencies in most area, such as work, 
family relationships, judgment thinking or 
mood, due to such symptoms as suicidal 
ideation; illogical or irrelevant speech; 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control, 
difficulty in adapting to stressful 
circumstances, including in a work 
setting, or is unable to establish and 
maintain effective relationships. The 
claims folder should be made available to 
the examiner for review before the 
examination. 

4.  After the above development has been 
completed, the RO should adjudicate the 
claim.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



